Citation Nr: 0017440	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-21 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for blindness and head 
injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased (compensable) evaluation for 
fibrocystic breast disease.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to July 
1984.

The issues currently certified on appeal before the Board of 
Veterans' Appeals (Board) arise from rating decisions dated 
in March 1997 and December 1998 by the Department of Veterans 
Affairs Regional Office located in Nashville, Tennessee.

In a June 2000 statement the veteran made reference to a 
claim for individual unemployability.  This matter is 
referred to the Ro for appropriate action

FINDING OF FACT

In a June 2000 statement, signed by the veteran, she withdrew 
her appeal regarding the issues of service connection for 
hearing loss, blindness, head injury, and PTSD and an 
increased evaluation for fibrocystic breast disease.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2000 statement, signed by the veteran, she 
indicated that she wished to withdraw her appeal of service 
connection for hearing loss, blindness, head injury, and PTSD 
and an increased (compensable) evaluation for fibrocystic 
breast disease which had been docketed for appeal to the 
Board. 

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal, which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(1999).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal regarding the claims for service connection for 
hearing loss, blindness, head injury, and PTSD and an 
increased (compensable) evaluation for fibrocystic breast 
disease is dismissed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

